           Case 1:15-cr-00334-RA Document 193 Filed 07/29/21 Page 1 of 1



                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 07/29/2021


 UNITED STATES OF AMERICA,
                                                                No. 15-cr-334 (RA)
                        v.
                                                                     ORDER
 GERALD TISDALE,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         On July 5, 2021, Defendant Gerald Tisdale moved to reseal records related to a 1988

Youthful Offender Adjudication and to redact references to that conviction in two presentence

investigation reports. See Dkt. 190. On July 22, 2021, the Government responded in opposition,

asserting that the Court lacks jurisdiction to grant the relief sought. Dkt. 192. See Doe v. United

States, 833 F.3d 192 (2d Cir. 2016).

         Defendant may, if he chooses, file a reply to the Government’s opposition by August 6,

2021.

SO ORDERED.

Dated:      July 29, 2021
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
